Commercial Lease Agreement

 

This Commercial Lease Agreement ("Lease") is made and effective December 15th,
2017, by and between Andy Michael Ibrahim ("Landlord") and Nodechain, Inc.
("Tenant").

 

 

Landlord is the owner of land and improvements commonly known and numbered as
5445 Oceanus Drive STE 102, Huntington Beach, CA 92649 and legally described as
follows (the "Building"):

 

 

THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, it is agreed:

 

1. Term.

 

 

A. Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby
leases the same from Landlord, for an "Initial Term" beginning December 15th,
2017 and ending December 15thst, 2018 Landlord shall use its best efforts to
give Tenant possession as nearly as possible at the beginning of the Lease term.
If Landlord is unable to timely provide the Leased Premises, rent shall abate
for the period of delay. Tenant shall make no other claim against Landlord for
any such delay.

 

2. Rental.

 

 

A. Tenant shall pay to Landlord during the Initial Term rental of $6,000 per
year, payable in installments of $500.00 per month. Each installment payment
shall be due in advance on the 15th day of each calendar month during the lease
term to Landlord at 5445 Oceanus Drive STE 102, Huntington Beach, CA 92649, or
at such other place designated by written notice from Landlord or Tenant. The
rental payment amount for any partial calendar months included in the lease term
shall be prorated on a daily basis.

 

3. Use

 

 

Notwithstanding the forgoing, Tenant shall not use the Leased Premises for the
purposes of storing, manufacturing or selling any explosives, flammables or
other inherently dangerous substance, chemical, thing or device.

 

4. Sublease and Assignment.

 

 

Tenant shall have the right without Landlord's consent, to assign this Lease to
a corporation with which Tenant may merge or consolidate, to any subsidiary of
Tenant, to any corporation under common control with Tenant, or to a purchaser
of substantially all of Tenant's asset s. Except as set forth above, Tenant
shall not sublease all or any part of the Leased Premises, or assign this Lease
in whole or in part without Landlord's consent, such consent not to be
unreasonably withheld or delayed.

 

5. Repairs.

 

 

During the Lease term, Tenant shall make, at Tenant's expense, all necessary
repairs to the Leased Premises. Repairs shall include such items as routine
repairs of floors, walls, ceilings, and other parts of the Leased Premises
damaged or worn through normal occupancy, except for

 

 

major mechanical systems or the roof, subject to the obligations of the parties
otherwise set forth in this Lease.

 

6. Alterations and Improvements.

 

 

Tenant, at Tenant's expense, shall have the right following Landlord's consent
to remodel, redecorate, and make additions, improvements and replacements of and
to all or any part of the Leased Premises from time to time as Tenant may deem
desirable, provided the same are made in a workmanlike manner and utilizing good
quality materials. Tenant shall have the right to place and install personal
property, trade fixtures, equipment and other temporary installations in and
upon the Leased Premises, and fasten the same to the premises. All personal
property, equipment, machinery, trade fixtures and temporary installations,
whether acquired by Tenant at the commencement of the Lease term or placed or
installed on the Leased Premises by Tenant thereafter, shall remain Tenant's
property free and clear of any claim by Landlord. Tenant shall have the right to
remove the same at any time during the term of this Lease provided that all
damage to the Leased Premises caused by such removal shall be repaired by Tenant
at Tenant's expense.

 

7. Property Taxes.

 

 

Landlord shall pay, prior to delinquency, all general real estate taxes and
installments of special assessments coming due during the Lease term on the
Leased Premises, and all personal property taxes with respect to Landlord's
personal property, if any, on the Leased Premises. Tenant shall be responsible
for paying all personal property taxes with respect to Tenant's personal
property at the Leased Premises.

 

8. Insurance .

 

 

A. If the Leased Premises or any other part of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant's agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.

 

 

B. Landlord shall maintain fire and extended coverage insur ance on the Building
and the Leased Premises in such amounts as Landlord shall deem appropriate.
Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including removable trade fixtures,
located in the Leased Premises.

 

 

C. Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehensive general liability insurance with respect to the
respective activities of each in the Building with the premiums thereon fully
paid on or before due date, issued by and binding upon some insurance company
approved by Landlord, such insurance to afford minimum protection of not less
than $1,000,000 combined single limit coverage of bodily injury, property damage
or combination thereof. Landlord shall be listed as an additional insured on
Tenant's policy or policies of comprehensive general liability insurance, and
Tenant shall provide Landlord with current Certificates of Insurance evidencing
Tenant's compliance with this Paragraph. Tenant shall obtain the agreement of
Tenant's insurers to notify Landlord that a policy is due to expire at least
(10) days prior to such expiration. Landlord shall not be required to maintain
insurance against thefts within the Leased Premises or the Building.

 

9. Utilities.

 

 

Tenant shall pay all charges for water, sewer, gas, electricity, telephone and
other services and utilities used by Tenant on the Leased Premises during the
term of this Lease unless otherwise

 

 

expressly agreed in writing by Landlord. In the event that any utility or
service provided to the Leased Premises is not separately metered, Landlord
shall pay the amount due and separately invoice Tenant for Tenant's pro rata
share of the charges. Tenant shall pay such amounts within fifteen (15) days of
invoice. Tenant acknowledges that the Leased Premises are designed to provide
standard office use electrical facilities and standard office lighting. Tenant
shall not use any equipment or devices that utilizes excessive electrical energy
or which may, in Landlord's reasonable opinion, overload the wiring or interfere
with electrical services to other tenants.

 

10. Signs.

 

 

Following Landlord's consent, Tenant shall have the right to place on the Leased
Premises, at locations selected by Tenant, any signs which are permitted by
applicable zoning ordinances and private restrictions. Landlord may refuse
consent to any proposed signage that is in Landlord's opinion too large,
deceptive, unattractive or otherwise inconsistent with or inappropriate to the
Leased Premises or use of any other tenant. Landlord shall assist and cooperate
with Tenant in obtaining any necessary permission from governmental authorities
or adjoining owners and occupants for Tenant to place or construct the foregoing
signs. Tenant shall repair all damage to the Leased Premises resulting from the
removal of signs installed by Tenant.

 

11. Entry.

 

 

Landlord shall have the right to enter upon the Leased Premises at reasonable
hours to inspect the same, provided Landlord shall not thereby unreasonably
interfere with Tenant's business on the Leased Premises.

 

12. Parking.

 

 

During the term of this Lease, Tenant shall have the non -exclusive use in
common with Landlord, other tenants of the Building, their guests and invitees,
of the non -reserved common automobile parking areas, driveways, and footways,
subject to rules and regulations for the use thereof as prescribed from time to
time by Landlord. Landlord reserves the right to designate parking areas within
the Building or in reasonable proximity thereto, for Tenant and Tenant's agents
and employees.

 

13. Building Rules.

 

 

Tenant will comply with the rules of the Building adopted and altered by
Landlord from time to

time and will cause all of its agents, employees, invitees and visitors to do
so; all changes to such rules will be sent by Landlord to Tenant in writing. The
initial rules for the Building are attached hereto as Exhibit "A" and
incorporated herein for all purposes.

 

14. Damage and Destruction.

 

 

Subject to Section 8 A. above, if the Leased Premises or any part thereof or any
appurtenance thereto is so damaged by fire, casualty or structural defects that
the same cannot be used for Tenant's purposes, then Tenant shall have the right
within ninety (90) days following damage to elect by notice to Landlord to
terminate this Lease as of the date of such damage. In the event of minor damage
to any part of the Leased Premises, and if such damage does not render the
Leased Premises unusable for Tenant's purposes, Landlord shall promptly repair
such damage at the cost of the Landlord. In making the repairs called for in
this paragraph, Landlord shall not be liable for any delays resulting from
strikes, governmental restrictions , inability to obtain necessary materials or
labor or other matters which ar e beyond the reasonable control of Landlord.
Tenant shall be relieved from paying rent and other charges during any portion
of the Lease term that the Leased Premises are inoperable or unfit for
occupancy, or use, in whole or in part, for Tenant's

 

 

purposes . Rentals and other charges paid in advance for any such periods shall
be credited on the next ensuing payments, if any, but if no further payments are
to be made, any such advance payments shall be refunded to Tenant. The
provisions of this paragraph extend not only to the matters aforesaid, but also
to any occurrence which is beyond Tenant's reasonable control and which renders
the Leased Premises, or any appurtenance thereto, inoperable or unfit for
occupancy or use, in whole or in part, for Tenant's purposes.

 

15. Default.

 

 

If default shall at any time be made by Tenant in the payment of rent when due
to Landlord as herein provided, and if said default shall continue for fifteen
(15) days after written notice thereof shall have been given to Tenant by
Landlord, or if default shall be made in any of the other covenants or
conditions to be kept, observed and performed by Tenant, and such default shall
continue for thirty (30) days after notice thereof in writing to Tenant by
Landlord without correction thereof then having been commenced and thereafter
diligently prosecuted, Landlord may declare the term of this Lease ended and
terminated by giving Tenant written notice of such intention, and if possession
of the Leased Premises is not surrendered, Landlord may reenter said premises.
Landlord shall have, in addition to the remedy above provided, any other right
or remedy

available to Landlord on account of any Tenant default, either in law or equity.
Landlord shall use reasonable efforts to mitigate its damages.

 

16. Quiet Possession.

 

 

Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Leased
Premises during the term of this Lease.

 

17. Condemnation.

 

 

If any legally, constituted authority condemns the Building or such part thereof
which shall make the Leased Premises unsuitable for leasing, this Lease shall
cease when the public authority takes possession, and Landlord and Tenant shall
account for rental as of that date. Such termination shall be without prejudice
to the rights of either party to recover compensation from the condemning
authority for any loss or damage caused by the condemnation. Neither pa rty
shall have any rights in or to any award made to the other by the condemning
authority.

 

18. Subordination.

 

 

Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises,
or upon the Building and to any renewals, refinancing and extensions thereof,
but Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Lease on such
terms and subject to such conditions as such mortgagee may deem appropriate in
its discretion. Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Leased Premises of the Building, and
Tenant agrees upon demand to execute such further instruments subordinating this
Lease or attorning to the holder of any such liens as Landlord may request. In
the event that Tenant should fail to execute any instrument of subordination
herein require d to be executed by Tenant promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney -in -fact to execute such
instrument in Tenant's name, place and stead, it being agreed that such power is
one coupled with an interest. Tenant agrees that it will from time to time upon
request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full fo rce and effect (or if there have been modifications, that the
same is in full force and effect as so modified), stating

 

 

the dates to which rent and other charges payable under this Lease have been
paid, stating that Landlord is not in default hereunder (or if Tenant alleges a
default stating the nature of such alleged default) and further stating such
other matters as Landlord shall reasonably require.

 

19. Security Deposit.

 

 

The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant's covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord's damages in case of default by Tenant. Unless otherwise provided by
mandatory non-waivable law or regulation, Landlord may commingle the Security
Deposit with Landlord' s other funds. Landlord may, from time to time, without
prejudice to any other remedy, use the Security Deposit to the extent necessary
to make good any arrearages of rent or to satisfy any other covenant or
obligation of Tenant hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so

applied in order to restore the Security Deposit to its original amount. If
Tenant is not in default at the termination of this Lease, the balance of the
Security Deposit remaining after any such application shall be returned by
Landlord to Tenant. If Landlord transfers its interest in the Premises during
the term of this Lease, Landlord may assign the Security Deposit to the
transferee and thereafter shall have no further liability for the return of such
Security Deposit.

 

20. Notice .

 

 

Any notice required or permitted under this Lease shall be deemed sufficiently
given or served if sent by United States certified mail, return receipt
requested, addressed as follows:

 

 

 

 

[image_068.jpg]If to Landlord to:

 

5445 Oceanus Drive STE 102

 

 

 

Huntington Beach, CA 92649

 

 

 

 

[image_068.jpg][image_068.jpg]If to Tenant to:

 

 

5455 Oceanus Drive STE 102

 

Huntington Beach, CA 92649

 

 

 

 

 

[image_069.jpg]Landlord and Tenant shall each have the right from time to time
to change the place notice is to be given under this paragraph by written notice
thereof to the other party.

 

21. Brokers – Check One

 

 

VAPETEK, INC Tenant represents that Tenant was not shown the Premises by any
real estate broker or agent and that Tenant has not otherwise engaged in, any
activity which could form the basis for a claim for real estate commission,
brokerage fee, finder's fee or other similar charge, in connection with this
Lease.

 

22. Waiver.

 

 

No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Landlord or Tenant shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or condition.

 

23. Memorandum of Lease .

 

 

The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Landlord and
Tenant shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.

 

24. Headings.

 

 

The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.

 

25. Successors.

 

 

The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.

 

26. Consent.

 

 

Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which

Landlord's consent is required or desirable under this Lease.

 

27. Performance .

 

 

If there is a default with respect to any of Landlord's covenants, warranties or
representations under this Lease, and if the default continues more than fifteen
(15) days after notice in writing from Tenant to Landlord specifying the
default, Tenant may, at its option and without affecting any other remedy
hereunder, cure such default and deduct the cost thereof from the next accruing
installment or installments of rent payable hereunder until Tenant shall have
been fully

reimbursed for such expenditures, together with interest thereon at a rate equal
to the lessor of

twelve percent (12%) per annum or the then highest lawful rate. If this Lease
terminates prior to Tenant's receiving full reimbursement, Landlord shall pay
the unreimbursed balance plus accrued interest to Tenant on demand.

 

28. Compliance with Law .

 

 

Tenant shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to Tenant's use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises.

 

 

29. Final Agreement.

 

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

30. Governing Law.

 

 

This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of California.

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

 

WITNESS

_____________________________________________

 

 

LANDLORD

 

Andy Michel Ibrahim

 

Signature: /s/ Andy Michael Ibrahim

 

 

 

TENANT

 

Nodechain, Inc.

 

Andy Michael Ibrahim

 

Signature: /s/ Andy Michael Ibrahim

 

 

 

 

 

 

 

 

 

 

